Wilson, Judge:
These appeals for reappraisement listed in schedule “A,” attached to and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto:
1. That the appeals for reappraisement set forth in Schedule “A” hereto attached and made a part hereof are limited to the merchandise appraised in unit values expressed in Belgian francs less 20%, plus export packing.
2. That the said merchandise consists of enamelware exported from Belgium and entered or withdrawn from Customs warehouse for consumption after the effective date of the Customs Simplification Act of 1956. Said merchandise, however, is identified in the Einal List published in T.D. 54521.
3. That at the time of exportation of the said merchandise to the United States, the prices at which such or similar merchandise was freely sold or offered for sale in the principal markets of Belgium in the usual wholesale
*423quantities and in the ordinary course of trade, for consumption in Belgium were the appraised unit values, plus 10% sales tax, less 40% discount, plus packing as invoiced.
4. That at the time of exportation of the said merchandise to the United States, there did not exist a higher export value as defined in Sec. 402a (d) of the Tariff Act as amended for such or similar merchandise.
5. That the appeals for reappraisement set forth in the attached Schedule “A” are submitted on this stipulation.
On tbe agreed facts, I find and hold foreign value, as that value is defined in section 402a (c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here involved and that such values for the importations covered by the appeals herein were the appraised unit values, plus 10 per centum sales tax, less 40 per centum discount, plus packing, as invoiced.
Judgment will be entered accordingly.